Citation Nr: 0909397	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 until 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

In December 2008, the Veteran submitted additional medical 
evidence.  In February 2009, the Veteran's representative 
submitted a waiver of the right to RO initial consideration 
of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  
This evidence was reviewed by the Board and considered in its 
decision below.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with tinnitus.

2.  The Veteran's hypertension is not etiologically related 
to service.

3.  The Veteran's posttraumatic stress disorder is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).

3.  Posttraumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2004 and March 2005 of the information and 
evidence needed to substantiate and complete his claims.  VA 
did fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the claims 
on appeal.  Specifically, VA did not inform the appellant of 
how disability evaluations and effective dates are assigned 
until March 2006.  The claim was readjudicated in an October 
2008 supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board notes that 
the Veteran has not been provided with a VA examination in 
response to his claims for posttraumatic stress disorder and 
hypertension.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case an examination is not required 
since hypertension was not shown until decades postservice, 
and there is no competent evidence linking that disorder to 
service.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  As to the claim of entitlement to service connection 
for post traumatic stress disorder the evidence shows that he 
has been diagnosed with that disorder.  The decision in this 
case, however, turns on whether there is verifiable evidence 
of an in-service stressor that has been used to support the 
diagnosis of post traumatic stress disorder.  Hence, an 
additional examination is not in order.    

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Veteran seeks service connection for tinnitus, 
hypertension, and posttraumatic stress disorder.  The Board 
has reviewed all the evidence in the Veteran's claims file, 
which includes his service treatment records, written 
contentions, and VA medical records.  Although this Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Tinnitus

The Veteran argues that he is entitled to service connection 
for tinnitus.  The Veteran was not diagnosed with tinnitus 
while in service.  The record also shows that the Veteran has 
not been diagnosed with tinnitus at any time after separation 
from service.  At VA audiology examinations in December 2003 
and December 2004, the Veteran denied having tinnitus.  See 
also Appellant's Brief (noting that the Veteran denied 
tinnitus at his VA audio examination in December 2004).  The 
Veteran has not identified any additional records containing 
a current diagnosis of tinnitus.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for tinnitus 
must be denied because the first essential criterion for the 
grant of service connection-competent evidence of the 
disability for which service connection is sought-is not 
met.

Hypertension

In addition to the general laws and regulations governing 
service connection, hypertension is presumed to be the result 
of service when it is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
The veteran may still show a direct link between hypertension 
and service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for a 
diagnosis of hypertension, although a January 1970 separation 
history noted high blood pressure at service entrance, and 
normal pressure on examination in 1970.  The veteran's blood 
pressure at enlistment was 136/84 which would be considered 
normal for VA rating purposes.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008). 

At a June 1970 VA examination immediately following service, 
the Veteran was not diagnosed with hypertension and his blood 
pressure reading was within normal limits.  The earliest 
diagnosis of hypertension in the record appears in November 
2003-33 years after separation from service.  A history of a 
myocardial infarction five years earlier (1998) is also 
noted.  While not a dispositive factor, a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, no doctor has attributed the Veteran's 
hypertension to his time in service.  

Without evidence of a chronic disorder in-service, without 
competent evidence of compensably disabling hypertension 
within a year of separation from active duty, and without 
competent evidence linking a current diagnosis of 
hypertension to service, the claim of entitlement to service 
connection for hypertension must be denied.

Posttraumatic stress disorder

Establishing entitlement to service connection for PTSD 
consists of medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).

A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met.  The Veteran served in 
Vietnam from August 1969 to March 1970.  He claims he 
developed PTSD as a result of continuous rocket and mortar 
attacks to his base, as well as due duties calling for him to 
assist in the loading of wounded soldiers onto helicopters.  
See May 2004 stressor statement, January July 2008 Vet Center 
letter.  The Veteran was diagnosed with PTSD in January 
2004.  The record contains extensive notes regarding his 
treatment for PTSD.  See e.g., id., February 2004 VA medical 
records, February 2008 Vet Center record, and July 2008 Vet 
Center letter.  The evidence is clear that the Veteran has a 
current disability.
 
The Board finds, however, that the Veteran has not provided 
sufficient evidence to determine as to whether one of his 
claimed in-service stressors actually occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, in the absence of clear and convincing 
evidence to the contrary, occurrence of the claimed in-
service stressor may be established by the veteran's lay 
testimony alone.   Id.  The Veteran, however, does not 
qualify as a combat veteran.  His DD-214 does not contain any 
combat awards that would satisfy such a qualification.  
Moreover, his military occupational specialty was payroll 
clerk.
 
If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).
 
The Veteran claims that he experienced consistent rocket and 
mortar attacks while at Ton Son Nhut and occasionally while 
delivering paperwork to Cu Chi.  See May 2004 stressor 
statement, July 2008 Vet Center letter.  He also claimed that 
he cleaned helicopters that transported dead bodies and 
carried dead soldiers to makeshift morgues during his time in 
Vietnam.  See undated stressor statement.  He does not 
describe a specific experience, or identify a specific time 
frame for these occurrences.  In July 2008, the RO requested 
an opinion as to whether the Veteran's claimed stressors 
could be identified.  In September 2008, a formal finding of 
a lack of information required to corroborate stressors 
associated with posttraumatic stress disorder was filed in 
the record.  The RO determined that the information available 
in this case to try and corroborate the claimed stressors was 
insufficient to send to the U.S. Army and Joint Service 
Record Research Center (JSRRC).  The Board agrees, finding 
that the statements provided by the Veteran are 
insufficiently detailed to imply his personal exposure to 
mortar and rocket attacks.  There are no dates provided, no 
names of personnel who were killed or wounded, and there is 
no evidence suggesting that the claimed attacks can be 
independently verified.  Further, the duties described by the 
Veteran of helicopter cleanup and transportation of bodies 
are inconsistent with those duties typically performed by 
finance personnel in a combat zone.  Without more these 
assertions are of highly suspect credibility.

Therefore, the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder is denied.  The 
Board notes that if the Veteran can provide more detailed 
information, to include dates within a 60-day timeframe of 
mortar attacks either in Ton Son Nhut or Cu Chi, then it may 
be sufficient to warrant a request to verify his stressors 
from appropriate sources.

Conclusion

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for posttraumatic stress 
disorder is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


